DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/08/2020 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 1, 4, and 7 over Chumchuere et al., Trindade et al., Farnworth et al., and admitted prior art have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 4, and 7
Withdrawn claims: None
Previously cancelled claims: 2, 3, 5, and 6
Newly cancelled claims: 1, 4, and 7
Amended claims: None
New claims: 8-15
Claims currently under consideration: 8-15
Currently rejected claims: 8-15
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/08/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 8 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the combination” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 requires a “D/L ratio of >0.05 or more” but does not specify that the D/L ratio applies to lactic acid, thus rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chumchuere et al. (Chumchuere et al., “Selection of starter cultures for the fermentation of soya milk,” Food Microbiology, 1999, Vol. 16, pp. 129-137), as evidenced by Trindade et al. (Trindade et al., “Development and sensory evaluation of soy milk based yoghurt,” Archivos Latinoamericanos de Nutricion, 2001, pp. 100-104, Vol. 51, No. 1) and Farnworth et al. (Farnworth et al., “Growth of probiotic bacteria and bifidobacteria in a soy yogurt formulation,” International Journal of Food Microbiology, 116 (2007), 174-181).
Regarding claim 8, Chumchuere et al. discloses a method for producing a fermented soy milk substance (Abstract), the method comprising selecting a Streptococcus thermophilus strain and a Lactobacillus delbrueckii subsp. bulgaricus
Chumchuere et al. does not explicitly disclose (i) the S. thermophilus as being capable of accumulating 0.4 g/L or more of fructose in the fermented substance when inoculated and cultured in a culture medium consisting essentially of soy milk for a time of 4-24 hours at a temperature of 30-45°C, (ii) the L. delbrueckii subsp. bulgaricus as being capable of accumulating 0.4 g/L or more of D-lactic acid in the fermented substance when inoculated and cultured with the selected S. thermophilus strain in a culture medium consisting essentially of soy milk for a time of 4-24 hours at a temperature of 30-45°C; or (iii) the D-lactic acid content of the fermented soy milk product as being 0.4 g/L or more.
As for the bacterial activity, Trindade et al. discloses L. delbrueckii subsp. bulgaricus fermented in soy milk (p. 100, column 2, ¶3 – p. 101, column 1, ¶1) wherein the bacteria in combination with S. salivarus subsp. thermophilus resulted in the formation of 0.24% lactic acid in 4 hours to achieve a pH of 5.5 (p. 101, column 2, ¶1).
It would have been obvious to a skilled practitioner to utilize a L. delbrueckii subsp. bulgaricus strain that was capable of accumulating 0.4 g/L or more of D-lactic acid in the fermented substance when inoculated and cultured in soy milk for a time of 4-24 hours at a temperature of 30-45°C. Chumchuere et al. discloses that fermentation of L. delbrueckii subsp. bulgaricus alone for 24 hours resulted in a pH of 5.1 (p. 132, column 2, ¶3; p. 133, Table 1, entry 2). The lower pH indicates an even greater formation of lactic acid in Chumchuere et al. As such, the use of a L. delbrueckii subsp. bulgaricus strain that was capable of accumulating 0.4 g/L of D-lactic acid when fermented in soy milk would be obvious in light of the teaching in Chumchuere et al. and the indication in Trindade et al. regarding the lactic acid concentration relative to the resultant pH. Such a conclusion is further supported by the lack of any required 
It would also have been obvious to a skilled practitioner to utilize an S. thermophilus strain that was capable of accumulating 0.4 g/L or more of fructose in the fermented substance when inoculated and cultured in soy milk for a time of 4-24 hours at a temperature of 30-45°C. Trindade et al. discloses that the “amount of monosaccharides increased significantly with the fermentation in all treatments probably due to the hydrolysis of major carbohydrates with higher degree of polymerization” (p. 102, column 1, ¶2). Chumchuere et al. discloses that the sucrose content was reduced from 22.59 gm/ml to 0.36 mg/ml during fermentation for 24 hours with S. thermophilus alone (p. 134, Table 3, entry 1). Sucrose is a disaccharide of the monosaccharides glucose and fructose. Farnworth et al. references a study wherein sucrose was reduced while fructose and glucose increased during fermentation of the sugars in soy milk (p. 179, column 1, ¶4). The reduction of sucrose disclosed in Chumchuere et al. is thus interpreted as coinciding with a corresponding increase in fructose of roughly one half of the same amount, or 11.12 mg/ml (i.e., 22.59-0.36 = 22.23 mg/ml sucrose reduction, and 11.12 mg/ml increase in glucose and fructose), which corresponds to 11.12 g/L. The sucrose reduction in the combination of S. thermophilus and L. delbrueckii subsp. bulgaricus was comparable to that of S. thermophilus alone (p. 134, Table 3, entry 5). Thus, the use of a S. thermophilus strain that was capable of accumulating 0.4 g/L of fructose when fermented in soy milk for 24 hours would be obvious in light of Chumchuere et al. Such a conclusion is again further supported by the lack of any required inoculation concentration.
As for the D-lactic acid content, the previous analysis showed that selecting a Lactobacillus delbrueckii subsp. bulgaricus strain capable of accumulating 0.4 g/L or more of D-
As for claim 9, Chumchuere et al. discloses inoculating and culturing the strains in soy milk (p. 131, column 1, ¶2, “[t]he subcultures employed for the experimental work were prepared weekly by inoculating 1% (v/v) of an existing culture into 100 ml of sterilized soya milk and incubating at 37°C for 12-16 h”).
As for claims 10 and 11, Chumchuere et al. discloses that “Mixed cultures (1:1 ratios, 1% v/v) of S. thermophilus and L. delbrueckii subsp. bulgaricus…were also tested” (p. 131, column 2, ¶1). Though it is unclear whether the two species were bred concurrently or mixed only upon inoculation during the experimental analysis, the mixture of the components and the earlier teaching that the propagation of the cultures was performed in an identical manner (p. 131, column 1, ¶2) renders a step of inoculating and breeding the cultures simultaneously in the soy milk culture medium obvious to a skilled practitioner in light of the efficiency that would be gained by reducing the number of stock subcultures that would need to be prepared to practice the method.
As for claims 12-14, the present specification indicates that the claimed particle size distribution is merely a consequence of performing the soy milk fermentation with Streptococcus thermophilus and Lactobacillus delbrueckii subsp. bulgaricus, regardless of the source of the bacteria ([0078]-[0080]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The claimed fermented soy milk product and that of Chumchuere et al. are 
Regarding claim 15, Chumchuere et al. discloses a fermented soy milk substance obtained by exclusively fermenting with a combination of strains of Streptococcus thermophilus and Lactobacillus delbrueckii subsp. bulgaricus without adding sugars or enzymes (p. 131, column 2, ¶1). The previous analysis detailed for claim 8 showed that achieving a D-lactic acid content of 0.4 g/L or more would be obvious. Such a conclusion is further supported by the lack of any required inoculation concentrations. The previous analysis for claim 12 showed that achieving the claimed particle size limitation would also be obvious.
As for the claimed D/L lactic acid ratio of 0.05 or more, the present specification indicates that the ratios were estimated on the basis of simply mixing a co-fermented substance that would contain both D-lactic acid and L-lactic acid with a singly-fermented substance that would contain only L-lactic acid ([0065]-[0071]). The co-fermented substance had a D/L lactic acid ratio of 0.203 ([0071], Table 2, Sample 1). Though the specification does not appear to specify the inoculation concentrations ([0065]), the two strains are presumed to be added in comparable amounts (see, e.g., [0059], where similar strains are combined at a 1:1 ratio). Chumchuere et al. discloses a combination of S. thermophilus and L delbrueckii subsp. bulgaricus wherein the L. delbrueckii subsp. bulgaricus was initially inoculated at a concentration approximately 27% of the S. thermophilus amount but that grew to a concentration of approximately 130% of the S. thermophilus amount after culturing for 24 hours (p. 133, Table L. delbrueckii subsp. bulgaricus that substantially exceeds the concentration of the S. thermophilus concentration would be expected to contain a D/L lactic acid ratio that at least equals or exceeds that of the present specification for the co-fermented substance of 0.203 in light of the data in the present specification. As such, the claimed range for the D/L lactic acid ratio in the fermented substance of 0.05 or more is considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 4, and 7 over Chumchuere et al., Trindade et al., Farnworth et al., and admitted prior art: The rejections of claims 1, 4, and 7 have been withdrawn in light of the cancellation of the claims.
Regarding new claim 8-15, Applicant asserted that a skilled practitioner would have been motivated to select an S. thermophilus strain that can accumulate high amounts of fructose in order to achieve sufficient growth of L.bulgaricus and would also select an L. bulgaricus strain showing high metabolic activity (Applicant’s Remarks, p. 6, ¶3). Applicant then asserted that a practitioner would not have had any preference for testing the L. bulgaricus strain in the presence of S. thermophilus as it was unknown in the art that S. thermophilus would influence the metabolic activity of L. bulgaricus (Applicant’s Remarks, p. 6, ¶4). Applicant argued that the “claimed screening protocol” allows for the isolation of suitable combinations of the bacteria allowing for the production fermented soy products with good flavor, where isolating strains independently for the claimed criteria would not have recognized and benefitted from such a feature (Applicant’s Remarks, p. 6, ¶5).
However, claim 8 does not actually require the performance of any screening protocols for the selection of the particular strains. Claim 8 merely requires the selection of strains that capable of…when inoculated and cultured”). Applicant’s arguments are thus unpersuasive due to not being commensurate in scope with the claims. Further, the screening protocols in the claims do not require any particular inoculation concentration, which essentially undermines any criticality related to the screening protocols. That is, inoculation of an especially high concentration of bacteria would be expected to easily exceed the claimed product threshold limitations when cultured according to the claimed parameters. Lastly, the claims do not require the method to be performed with exclusively with the claimed strains, which undermines any assertion of specific benefits related to the specific combination of bacteria. For all these reasons, Applicant’s arguments are unpersuasive, and the claimed method is considered obvious in view of the prior art.
As for independent product claim 15, the claimed fermented soy milk substance is considered obvious for the reasons detailed previously in the claim rejection.
Conclusion
Claims 8-15 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793